Case 1:16-cv-00659-JMS-WRP Document 75 Filed 08/07/20 Page 1 of 7   PageID #: 182




  PAUL S. AOKI           1286
  Acting Corporation Counsel
  TRACI REI MORITA 7983
  Deputy Corporation Counsel
  City and County of Honolulu
  530 South King Street, Room 110
  Honolulu, Hawai‘i 96813
  Telephone: (808) 768-5493
  Facsimile: (808) 768-5105
  Email: tmorita1@honolulu.gov

  Attorney for Intervenor-Applicant
  CITY AND COUNTY OF HONOLULU

                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAI‘I

   GERARD K. PUANA,                      CIVIL NO. 16-00659 JMS/WRP

              Plaintiff,                 INTERVENOR-APPLICANT CITY
                                         AND COUNTY OF HONOLULU’S
        vs.                              STATUS REPORT; CERTIFICATE OF
                                         SERVICE
   KATHERINE P. KEALOHA, LOUIS
   M. KEALOHA, MINH-HUNG
   “BOBBY” NGUYEN, DANIEL
   SELLERS, NIALL SILVA, WALTER
   CALISTRO, DRU AKAGI, JOHN             Status Conference
   and/or JANE DOES 1-50,                Date: Friday, August 14, 2020
                                         Time: 9:30 a.m.
              Defendants.                Judge: Honorable Wes R. Porter




                                         Trial Date: None
Case 1:16-cv-00659-JMS-WRP Document 75 Filed 08/07/20 Page 2 of 7           PageID #: 183




       INTERVENOR-APPLICANT CITY AND COUNTY OF HONOLULU’S
                         STATUS REPORT

        INTERVENOR-APPLICANT CITY AND COUNTY OF HONOLULU

  (hereinafter “City”) submits its Second Status Report pursuant to the Court’s

  Electronic Order setting the August 14, 2020 Status Conference (ECF No. 70). For

  the reasons discussed below as well as the findings and information in the Court’s

  Stay of Proceedings, dated September 9, 2019 (ECF No. 56) (“Stay Order”), City

  submits that the Court should continue the stay until the related criminal matters are

  completed.

  I.    PROCEDURAL HISTORY OF THE CASE

        This instant case is a civil lawsuit brought by Plaintiff Gerard Puana

  (“Plaintiff”) against former and current employees of the City and County of

  Honolulu: Katherine Kealoha (“Defendant Katherine K.”), Louis M. Kealoha

  (“Defendant Louis K.”), Minh-Hung “Bobby” Nguyen (“Defendant Nguyen”),

  Daniel Sellers (“Defendant Sellers”), Niall Silva (“Defendant Silva”), Walter

  Calistro (“Defendant Calistro”), and Dru Akagi (“Defendant Akagi”) (collectively

  “Defendants”). Plaintiff asserts various federal and state law claims against the

  Defendants based on allegations that: (1) Defendant Katherine K. presented a fake

  and fraudulent trust document to the title company in an effort to obtain a reverse

  mortgage on her grandmother Florence Puana’s house, (2) following the arrest of

  Plaintiff on June 27, 2011, Defendants Katherine K., Sellers, and Nguyen unlawfully


                                          -2-
Case 1:16-cv-00659-JMS-WRP Document 75 Filed 08/07/20 Page 3 of 7           PageID #: 184




  entered Plaintiff’s home and removed items including approximately $15,000.00 in

  cash, (3) Plaintiff was incarcerated for 72 days because Katherine K. falsely

  represented to family members that Plaintiff’s arrest was related to a drug problem,

  and told the family members not to bail out Plaintiff, (3) Katherine K. met with

  Plaintiff and convinced him to enter a residential drug treatment program despite the

  fact that Plaintiff did not have a drug problem, (4) Plaintiff and Florence Puana

  became engaged in a bitter and sharply contested civil litigation with Katherine K.

  over issues related to the reverse mortgage taken out by Katherine K., (5) on June

  22, 2013, Defendants Katherine K and Louis K. called 911 to report that their

  personal mailbox had been taken, (6) seven days after the mailbox was reported

  stolen, Katherine K. falsely reported to HPD that Plaintiff was the person on the

  surveillance film taking her mailbox, (7) several HPD officers, including Defendants

  Nguyen, Calistro, Akagi, and Silva mishandled evidence, falsified reports, otherwise

  failed to perform investigative and normal police duties in order to ensure that

  Plaintiff would be prosecuted for the mailbox theft, and (8) Defendant Louis K.

  deliberately caused a mistrial by revealing information clearly precluded by

  applicable court rules. Plaintiff alleges that as a result of the Defendants’ actions,

  Plaintiff was arrested, incarcerated, prosecuted, and defamed in violation of rights

  guaranteed to him by applicable provisions of the Constitution of the United States

  and the Constitution of the State of Hawaii.



                                          -3-
Case 1:16-cv-00659-JMS-WRP Document 75 Filed 08/07/20 Page 4 of 7               PageID #: 185




        Based on the allegations above, some of the Defendants were criminally

  indicted in two factually related matters: [1] United States v. Katherine Kealoha, et

  al, Cr. No. 17-00582 JMS-WRP; and [2] United States v. Katherine Kealoha, et al,

  Cr. No. 18-00068 JMS-WRP. Both cases were set for sentencing on March 17, 2020.

  However, it appears that sentencing for Defendants Katherine K., Louis K., and

  Nguyen has yet to occur due to covid-19 related restrictions which have forced the

  Court to postpone the proceedings to a later date, after consultation with criminal

  counsel. Additionally, it appears based on the Court’s Stay Order that there are still

  post-trial motions, previously filed by some of the named Defendants herein.

  II.   CITY’S POSITION

        As stated in the City’s prior status report, it is reasonable to expect several of

  the Defendants will pursue an appeal of the trial, and will thereby continue to assert

  valid constitutional rights and privileges as a basis to refuse to meaningfully

  participate (or refuse to participate at all) in the discovery process. As Plaintiff

  alleges in his Complaint, the Defendants’ actions constitute the foundation of his

  claims; therefore, in the interests of justice and fairness to the City (and all parties),

  the Court should continue its stay of the instant matter.

        City respectfully requests that the Court’s Stay Order continue until criminal

  liability no longer provides any of the named Defendants a basis to impede discovery

  in the instant matter.



                                            -4-
Case 1:16-cv-00659-JMS-WRP Document 75 Filed 08/07/20 Page 5 of 7   PageID #: 186




        DATED: Honolulu, Hawai‘i, August 7, 2020.

                                PAUL S. AOKI
                                Acting Corporation Counsel

                                By: /s/ Traci Rei Morita
                                    TRACI REI MORITA
                                    Deputy Corporation Counsel

                                     Attorney for Intervenor-Applicant
                                     CITY AND COUNTY OF HONOLULU




                                      -5-
Case 1:16-cv-00659-JMS-WRP Document 75 Filed 08/07/20 Page 6 of 7           PageID #: 187




                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAI‘I

   GERARD K. PUANA,                           Civil No. CV16-00659 JMS/WRP

               Plaintiff,                     CERTIFICATE OF SERVICE

        vs.

   KATHERINE P. KEALOHA, LOUIS
   M. KEALOHA, MINH-HUNG
   “BOBBY” NGUYEN, DANIEL
   SELLERS, NIALL SILVA, WALTER
   CALISTRO, DRU AKAGI, JOHN
   and/or JANE DOES 1-50,

               Defendants.



                              CERTIFICATE OF SERVICE

        I hereby certify that, on the date and by the methods of service noted below, a

  true and correct copy of the foregoing was served on the following at their last known

  addresses as shown below:

        Served Electronically through CM/ECF:

        ERIC A. SEITZ, ESQ.                           eseitzatty@yahoo.com
        DELLA A. BELATTI, ESQ.                        daubelatti@yahoo.com
        JONATHAN M.F. LOO, ESQ.                       jloo33138@yahoo.com
        KEVIN A. YOLKEN, ESQ.                         KevinYolken@gmail.com
        SARAH R. DEVINE, ESQ.                         srdevine@gmail.com
        820 Mililani Street, Suite 714
        Honolulu, Hawaii 96813

        Attorneys for Plaintiff
        GERARD K. PUANA
Case 1:16-cv-00659-JMS-WRP Document 75 Filed 08/07/20 Page 7 of 7   PageID #: 188




        Served via U.S. Mail, Postage Prepaid:

        KATHERINE P. KEALOHA
        #06014-122
        FDC Honolulu
        Federal Detention Center
        Inmate Mail/Parcels
        P.O. Box 30080
        Honolulu, Hawaii 96820

        Defendant

        LOUIS M. KEALOHA
        Kahala Beach Apartments
        499 Kahala Avenue, Unit 171
        Honolulu, Hawaii 96816

        Defendant


        DATED: Honolulu, Hawai‘i, August 7, 2020.

                                 PAUL S. AOKI
                                 Acting Corporation Counsel

                                 By: /s/ Traci Rei Morita
                                     TRACI REI MORITA
                                     Deputy Corporation Counsel
                                      Attorney for Intervenor-Applicant
                                      CITY AND COUNTY OF HONOLULU




                                        2
